Case 18-12662-ab| Doc 131 Entered 01/25/19 15:14:27 Page 1 of 1

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

ln re: MEDIZONE lNTERNATlONAL, INC., Debtor Case No. lS-l2662-ABL
TRANSFER OF CLAIM FOR SECURITY

CLAIM NO. 2 HAS BEEN FILED IN THIS CASE by Edwin G. Marshall (“Mr. Marshall” or
“Transferor”), in the amount of $l,l 18,448.00. Such claim has been transferred to Meyers Law Group,
P.C. (“MLG” or “Transferee”), as of January l, 2019, as security for present and future obligations
owing from Mr. Marshall to MLG, pursuant to the Assignment of Claim entered into by and between
l\/lr. Marshall and MLG.

MLG, as transferee, hereby gives evidence and notice pursuant to Rule 30()l(e)(4), Fed. R.
Banl<r. P., of the transfer, for security, of the claim referenced in this evidence and notice. Transferor
has authorized Transferee to receive directly all distributions or other payments made on account of the
claim, and therefore, all distributions or payments made on account of said Claim No. 2 must be
paid by the trustee of the chapter 7 estate of MEDIZONE INTERNATIONAL, INC., Debtor, Case
No. 18-12662, directh to Transferee.

Mevers Law Group, P.C. Edwin G. Marshall
Name of Transferee Name of Transferor

Court Claim Number: 2

Amount of Claim: $1,118,448.00 (as of4/l3/18)
Date Claim Filed: May ll, 20l8

Name and Address Where notices should be sent:

To Transferee: To Transferor:
Meyers Law Group, P.C. Edwin G. Marshall
~Attn: Merle C. Meyers, Esq. 144 Buena Vista
44 Montgomery St., Ste. lOlO Stinson Beach, CA 94970
San Francisco, CA 94104 Tel: (415) 868-0626
Tel: (4l5) 362-7500 Email: medoz3int§[i`>vahoo.coin

Fax: (4l5) 362-7515
Email: mmevers@meverslaws:roup.com

l declare under penalt of perjury that the information provided in this notice is true and correct

 
 

By; ' " `» ` DATED; January 25,2019
CMerleC. Me)(/:eF/, Pres`dent

Meyers LaW oup, .C., Transferee

 

